DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0322870).
With respect to claim 1 (similarly claim 20 [0222]), Lee teaches an information processing apparatus (e.g. user interactive device 100 Figs 1, 5, 12, 23) comprising: 
a processor (e.g. processor 110 Fig 5 [0085]-[0086]) configured to: 
receive an instruction to execute a service by utterance (e.g. user interactive device 100 receives user speech “ . . . I want to watch a movie . . . ” from a user [0171], see also Fig 23 [0214]-[0217]); and 
perform control to present execution information (e.g. user interactive device 100 outputs the audio and video feedbacks in response the received control signals [0172]) regardless of whether or not a setting for presenting the execution information is performed (e.g. once the 504 and speaker [0172] regardless of whether or not a setting for presenting the execution information is performed), the execution information being information indicating an execution result of the received service (e.g. “playing” Fig 23 suggest the execution information being information indicating an execution result of the received service, see Fig 23 [0214]-[0217]).
With respect to claim 2, Lee teaches the information processing apparatus according to claim 1, wherein the processor is configured to perform the control to present the execution information (e.g. processor 110 of Fig 5 [0085]-[0086] performs control to present the execution information, as suggested in Fig 23 [0214]-[0217]) in a case where a predetermined condition is satisfied (e.g. in a case where the user chooses an option [0217] i.e. a predetermined condition is satisfied).
With respect to claim 3, Lee teaches the information processing apparatus according to claim 2, wherein the predetermined condition is a condition that the number of settings required for the received service is equal to or more than a predetermined number (e.g. the menu shows a list of 3 movies the user can choose from, see Fig 23 [0216], suggest a condition that the number of settings required for the received service is equal to or more than a predetermined number).
With respect to claim 4, Lee teaches the information processing apparatus according to claim 2, - 34 -wherein the predetermined condition is a condition that the instruction to execute the service is performed from a position separated by a predetermined distance or more (e.g. Fig 23 suggests a condition that the instruction to execute the service is performed from a position separated by a predetermined distance or more i.e. “I want to watch a movie” and/or “select No. 3 movie in the list” is performed from a position separated by a predetermined distance from where the movie is played).
With respect to claim 5, Lee teaches the information processing apparatus according to claim 2, wherein the predetermined condition is a condition that an apparatus as an execution target of the received service cannot be specified (e.g. Fig 1 suggests a condition that apparatus 501 as an execution target of the received service i.e. VOD cannot be specified to play the movie, but apparatus 504).
With respect to claim 6, Lee teaches the information processing apparatus according to claim 2, wherein the predetermined condition is a condition that a content of the received service includes a predetermined expression (e.g. a content of the received No. 3 action movie includes a predetermined expression).
With respect to claim 10, Lee teaches the information processing apparatus according to claim 1, wherein the processor (e.g. processor 110 Fig 5) is configured to further receive an instruction by a speaker (e.g. receive “select No. 3 movie” by a speaker Fig 23 [0217]), who has given the instruction (e.g. who has given the instruction “I want to watch a movie), see Fig 23), according to the presentation of the execution information (e.g. according to the presentation/display of the execution information as suggested in Fig 23).
With respect to claim 11, Lee teaches the information processing apparatus according to claim 2, wherein the processor (e.g. processor 110 Fig 5) is configured to further receive an instruction by a speaker (e.g. receive “select No. 3 movie” by a speaker Fig 23 [0217]), who has given the instruction (e.g. who has given the instruction “I want to watch a movie), see Fig 23), according to the presentation of the execution information (e.g. according to the presentation/display of the execution information as suggested in Fig 23).
With respect to claim 12, Lee teaches the information processing apparatus according to claim 3, wherein the processor (e.g. processor 110 Fig 5) is configured to further receive an instruction by a speaker (e.g. receive “select No. 3 movie” by a speaker Fig 23 [0217]), who has given the instruction (e.g. who has given the instruction “I want to watch a movie), see Fig 23), 
With respect to claim 13, Lee teaches the information processing apparatus according to claim 4, wherein the processor (e.g. processor 110 Fig 5) is configured to further receive an instruction by a speaker (e.g. receive “select No. 3 movie” by a speaker Fig 23 [0217]), who has given the instruction (e.g. who has given the instruction “I want to watch a movie), see Fig 23), according to the presentation of the execution information (e.g. according to the presentation/display of the execution information as suggested in Fig 23).
With respect to claim 14, Lee teaches the information processing apparatus according to claim 5, wherein the processor (e.g. processor 110 Fig 5) is configured to further receive an instruction by a speaker (e.g. receive “select No. 3 movie” by a speaker Fig 23 [0217]), who has given the instruction (e.g. who has given the instruction “I want to watch a movie), see Fig 23), according to the presentation of the execution information (e.g. according to the presentation/display of the execution information as suggested in Fig 23).
With respect to claim 15, Lee teaches the information processing apparatus according to claim 6, wherein the processor (e.g. processor 110 Fig 5) is configured to further receive an instruction by a speaker (e.g. receive “select No. 3 movie” by a speaker Fig 23 [0217]), who has given the instruction (e.g. who has given the instruction “I want to watch a movie), see Fig 23), according to the presentation of the execution information (e.g. according to the presentation/display of the execution information as suggested in Fig 23).
With respect to claim 16, Lee teaches the information processing apparatus according to claim 10, wherein the processor (e.g. processor 110 Fig 5) is configured to perform control to execute a service according to the further received instruction (e.g. execute a VOD service according to the further received “select No. 3 movie” see Fig 23 [0214]-[0217]).
With respect to claim 17, Lee teaches the information processing apparatus according to claim 1, wherein the processor (e.g. processor 110 Fig 5) is configured to perform control to cause a 
With respect to claim 18, Lee teaches the information processing apparatus according to claim 17, wherein the information processing apparatus is a smart speaker (e.g. user interactive device 100 is a smart speaker, as suggested in [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0322870) in view of Oda (US 2014/0078534).

With respect to claim 7, Lee teaches the information processing apparatus according to claim 2 including the predetermined condition.
However, Lee fails to teach wherein the predetermined condition is a condition that a degree of influence of the execution result is larger than a predetermined degree.

Lee and Oda are analogous art because they all pertain to sending instructions to devices to cause them to perform functions under certain conditions. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Oda to include: wherein the predetermined condition is a condition that a degree of influence of the execution result is larger than a predetermined degree, as suggested by Oda. The benefit of the modification would to explore multiple conditions and analyze their effect on the execution result.
With respect to claim 19, Lee teaches the information processing apparatus according to claim 17 including the control target apparatus 504 of Figs 1 and 23.
However, Lee fails to teach wherein the control target apparatus is an image forming apparatus.
Oda teaches a control target apparatus is an image forming apparatus (e.g. a control target apparatus is a print processing apparatus 10, see Fig 2 [0052]-[0053]).
Lee and Oda are analogous art because they all pertain to sending instructions to devices to cause them to perform functions under certain conditions. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Oda to include: wherein the control target apparatus is an image forming apparatus, as suggested by Oda. The benefit of the modification would to diversify the control target apparatuses 500 of Fig 1 of Lee to include an image forming apparatus, thus increasing user satisfaction.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0322870) in view of Morita (US 2014/0240450).
With respect to claim 8, Lee teaches the information processing apparatus according to claim 2 including the predetermined condition.
However, Lee fails to teach wherein the predetermined condition is a condition that - 35 -a volume of the utterance is equal to or less than a predetermined level.
Morita teaches a condition that - 35 -a volume of an utterance is equal to or less than a predetermined level (e.g. a condition that the volume level V input from the microphone 114 is less than the lower limit threshold to the confidential communication Vt1 (nearly silent), see Figs 16-17 [0154]-[0159]).
Lee and Morita are analogous art because they all pertain to processing input utterances/voices under certain conditions. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Morita to include: wherein the predetermined condition is a condition that - 35 -a volume of the utterance is equal to or less than a predetermined level, as suggested by Morita. The benefit of the modification would to explore multiple conditions and analyze their effect on the execution result.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0322870) in view of Kim (US 2019/0267020).
With respect to claim 9, Lee teaches the information processing apparatus according to claim 2 including the predetermined condition.
However, Lee fails to teach wherein the predetermined condition is a condition that a volume of noise generated in parallel with the received utterance is equal to or more than a predetermined level.
Kim teaches a condition that a volume of noise generated in parallel with the received utterance is equal to or more than a predetermined level (e.g. Fig 1 S3 No to branch to S5 [0004]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.